       Case: 1:18-cv-06756 Document #: 68 Filed: 02/06/20 Page 1 of 4 PageID #:555



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


  SCOTT MACKEY AND DANIEL
  HERNANDEZ, on behalf of themselves and
  others similarly situated,

              Plaintiffs,                                     Case No. 1:18-cv-6756

  v.                                                          Honorable Elaine E. Bucklo

  IDT ENERGY, INC.,

          Defendant.



                     PLAINTIFF DANIEL HERNANDEZ’S MOTION
              FOR ENTRY OF JUDGMENT PURSUANT TO FED. R. CIV. P. 54(B)

         Plaintiff Daniel Hernandez, by his attorneys, hereby moves this Court for entry of judgment

regarding his claims in this action pursuant to Federal Rule of Civil Procedure 54(b). In further

support of this motion, Hernandez states as follows:

                                              Background

         1.            This is a consumer class action brought pursuant to the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA). The Plaintiffs, Scott Mackey (“Mr. Mackey”) and Daniel

Hernandez (“Mr. Hernandez”) (“Plaintiffs”) allege they received illegal telemarketing calls on their cell

phones from IDT Energy, Inc. (“IDT”) promoting IDT’s energy-related goods or services, in

violation of the TCPA. Plaintiffs filed their Complaint in this action on October 5, 2018. (Dkt. 1.)

         2.            On January 9, 2020, the Court granted Defendant’s motion for summary judgment

as to Mr. Hernandez, holding that it lacked personal jurisdiction over his claims pursuant to the

Supreme Court’s holding in Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017).

(Dkt. 65, 66.)

                                                     1
     Case: 1:18-cv-06756 Document #: 68 Filed: 02/06/20 Page 2 of 4 PageID #:555



        3.           Mr. Hernandez now moves this Court to enter judgment with respect to his claims

pursuant to Federal Rule of Civil Procedure 54(b) so that he may seek an immediate appeal of the

Court’s January 9, 2020 summary judgment ruling. 1

        4.           Federal Rule of Civil Procedure 54(b) provides in pertinent part:

        When an action presents more than one claim for relief--whether as a claim,
        counterclaim, crossclaim, or third-party claim--or when multiple parties are involved,
        the court may direct entry of a final judgment as to one or more, but fewer than all,
        claims or parties only if the court expressly determines that there is no just reason for
        delay.

        5.           “By its terms, Rule 54(b) sets forth three requirements for its application: first, that

the action involve multiple parties or claims for relief; second, that the order sought to be certified

finally decided the rights and liabilities of a party and; third, the determination by the district court

that no just reason exists for delaying the appeal.” See Theriot v. Trumbull River Services, Inc., 835 F. Supp.

465, 467-68 (C.D. Ill. 1993) (citing Local P-171 v. Thompson Farms. Co., 642 F. 2d 1065, 1069-72 (7th Cir.

1981). “The first two determinations, multiplicity and finality, are non-discretionary criteria. The third

determination, no just reasons for delay, is discretionary.” Id. (internal citations omitted). Each of

these requirements is met here.

        6.           First, the multiplicity requirement is clearly met as this action indisputably involves

multiple parties.

        7.           Second, the finality requirement is also met. “To be final and appealable under Rule

54(b), a judgment must be ‘final’ in the sense that it is an ultimate disposition of an individual claim

entered in the course of a multiple claims action.” See General Ins. Co. v. Clark Mall Corp., 644 F.3d 375,

379 (7th Cir. 2011). Put another way, a judgment is final under Rule 54(b) if “it completely disposes


        1  As noted in Plaintiffs’ opposition to Defendant’s summary judgment motion, the Seventh Circuit has
yet to rule on the issue of whether the holding in Bristol-Meyers applies to federal courts’ exercise of personal
jurisdiction over defendants sued by out-of-state plaintiffs asserting federal claims. This issue, however, is the
subject of at least one pending appeal to the Seventh Circuit – Mussat v. IQVIA, Inc. et al. – which was argued
on September 27, 2019.

                                                        2
     Case: 1:18-cv-06756 Document #: 68 Filed: 02/06/20 Page 3 of 4 PageID #:555



of a separate claim for relief or finally resolves all claims against a particular party or parties.” U.S. v.

Etrick Wood Products, Inc., 916 F.2d 1211, 1217 (7th Cir. 1990).        Here, the Court’s ruling granting

Defendant summary judgment with respect to Mr. Hernandez’s claims on personal jurisdiction

grounds disposed of all of his claims in this action. See Smith v. Jefferson Cty. Bd. of Ed., 378 Fed. Appx.

582, 586 (7th Cir. 2010) (dismissal of some, but not all, defendants on personal jurisdiction grounds

was a “final resolution” for purposes of Rule 54(b)); Hinkle v. Continental Motors, No.8:16-cv-2966,

2018 WL 10096593, at *2 (M.D. Fla. Jan. 8, 2018) (order dismissing certain defendants for lack of

personal jurisdiction was “the ultimate disposition of all claims” against those defendants and thus

was a “final judgment” under Rule 54(b)).

        8. Third, and finally, there is no just reason for delay. “The determination of whether there

is no just reason for delay is discretionary and requires the Court to balance the competing policies of

permitting accelerated review of certain judgments with the desire to avoid the waste in appellate

resources which may accompany piecemeal litigation.” Theriot, 835 F. Supp. at 468. “Rule 54(b) was

adopted to address the potential for injustice created where a litigant in a complex lawsuit had his

rights on certain issues conclusively resolved at an early stage of the litigation process, but was not

allowed to appeal the court’s decision as to his rights until the case a whole concluded.” Id.

        9.          This is exactly the situation here. The January 9 summary judgment ruling resolved

all of Mr. Hernandez’s claims in this Court; and allowing Mr. Hernandez to appeal the personal

jurisdiction ruling now will not involve the Seventh Circuit in additional work as it can decide whether

this Court’s ruling was proper independently of any of the issues remaining to be litigated with respect

to Mr. Mackey’s claims. Indeed, as the Seventh Circuit held in Smith, this situation – where one party

is dismissed on grounds entirely separate from the issues relating to the remaining parties --

“is the paradigm of an easy case for the entry of a partial final judgment under Rule 54(b).” Smith, 378

Fed. Appx. at 586; see also Hinkle, 2018 WL 10096593, at *2 (“where some, but not all, defendants are


                                                     3
     Case: 1:18-cv-06756 Document #: 68 Filed: 02/06/20 Page 4 of 4 PageID #:555



dismissed for lack of personal jurisdiction and the jurisdictional questions are independent of the

merits of the underlying claims, courts have routinely found no just reason for delay of entering final

judgment as to those dismissed defendants”); Lewis v. Travertine, Inc., No. 2:17-cv-00016, 2017 WL

2989176, at *2-3 (C.D. Cal. July 12, 2017) (“one would be hard-pressed to find a decision in which a

court denied Rule 54(b) certification after dismissing a party for lack of personal jurisdiction”).

                                              Conclusion

        For all of the foregoing reasons, this Court should grant this motion, find that there is no just

reason for delay, and direct the entry of final judgment with respect to Mr. Hernandez’s claims against

Defendant.

                                                By: /s/ Alan W. Nicgorski
                                                     Alan W. Nicgorski
                                                     HANSEN REYNOLDS, LLC
                                                     150 S. Wacker Drive, 24th Floor
                                                     Chicago, IL 60606
                                                     Telephone: (312) 265-2253
                                                     anicgorski@hansenreynolds.com

                                                        Michael C. Lueder
                                                        HANSEN REYNOLDS, LLC
                                                        301 N Broadway, Suite 400
                                                        Milwaukee, WI 53202
                                                        Telephone: (414) 273-8474
                                                         mlueder@hansenreynolds.com

                                                        Matthew P. McCue (pro hac vice)
                                                        Law Office of Matthew P. McCue
                                                        1 South Ave., Third Floor
                                                        Natick, MA 01760
                                                        Telephone: (508 ) 655-1415
                                                        mmccue@massattorneys.net

                                                        Edward A. Broderick (pro hac vice)
                                                        Broderick Law, P.C.
                                                        99 High St., Suite 304
                                                        Boston, MA 02110
                                                        Telephone: (617) 738-0780
                                                        ted@broderick-law.com



                                                    4
